Citation Nr: 0413694	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pulmonary fibrosis.  
The veteran perfected an appeal of that decision.  

In a decision dated in August 1998, the Board found that new 
and material evidence had been submitted and reopened the 
claim for service connection for pulmonary fibrosis.  The 
Board then remanded the case to the RO for additional 
development and readjudication.  After completing the 
requested development, the RO denied entitlement to service 
connection for pulmonary fibrosis on the substantive merits 
of the claim.  Thereafter, in a decision dated in July 1999, 
the Board conducted a de novo review and denied entitlement 
to service connection for pulmonary fibrosis.  

The veteran appealed the July 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an order dated in March 2001, the Court vacated the 
July 1999 Board decision and remanded the case to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified in pertinent part at 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002).  

The case was returned to the Board, and in a March 2002 
decision the Board denied entitlement to service connection 
for pulmonary fibrosis.  The veteran appealed to the Court, 
and in an order dated in February 2003 the Court vacated the 
March 2002 Board decision and remanded the matter for 
readjudication consistent with the parties' Joint Motion for 
Remand and To Stay Proceedings (Joint Motion), which stated 
that the basis for requesting a remand by the Court was 
failure of the Board to assist the veteran in obtaining 
private treatment records dated between 1982 and 1986.  
Thereafter, in October 2003, the Board remanded the case to 
the RO for additional development.  The case is now before 
the Board for further appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran is seeking service connection for pulmonary 
fibrosis.  In its remand of October 2003, the Board noted 
that in his brief that was received at the Board in September 
2003 the veteran's attorney requested that the veteran be 
provided with copies of all VA medical records in the 
possession of the RO so that the veteran could obtain a 
medical opinion that was based upon a review of all relevant 
medical records.  In its remand, the Board requested that the 
RO obtain and associate with the claims file complete VA 
outpatient records and any hospital summaries for the veteran 
from the VA Medical Center (VAMC) in White River Junction, 
Vermont, for the period of January 1991 to the present.  The 
Board further requested that the RO furnish the veteran with 
a copy of those records.  

In its November 2003 letter to the veteran, the RO stated 
that it would obtain the veteran's VA Medical and Regional 
Office Center White River Junction, Vermont, treatment 
records from 1991 to the present.  The RO further stated that 
when it received those records, it would send a complete copy 
to the veteran's attorney.  Review of the record shows that 
the RO thereafter obtained and associated with the claims 
file VA treatment records dated from December 1991 to 
February 2002.  The RO noted in its January 2004 supplemental 
statement of the case that it had received VA treatment 
records and commented that they were mostly duplicates of 
records previously on file, but said that some new records 
were received.  There is no indication that the RO furnished 
the veteran with copies of the VA treatment records as 
requested by the Board or that the RO sent copies to the 
veteran's attorney as it had said it would do in its November 
2003 letter to the veteran.  The veteran's request for copies 
of his treatment records should be honored by the RO, and the 
Board will request that this be done.  

The Board notes that as requested by the Board in its October 
2003 remand, the RO requested that the veteran provide 
release authorization forms for various physicians he had 
previously identified and that he provide full names, 
addresses and approximate dates of treatment, to the best of 
his ability.  A VA Form 119, VA Report of Contact, shows that 
in a telephone conversation with the RO in December 2003, the 
veteran said that it would be impossible for him to provide 
addresses, dates of treatment and release forms for the 
health care providers listed in the letter.  On review of the 
list, it is the Board's judgment that it would not be an 
undue hardship on the veteran to at least complete and return 
release authorization for his records from Medical Center 
Hospital of Vermont, Burlington, Vermont, 05401 for the 
period from January 1985 through December 1991 as records 
from that facility may include records of treatment from more 
than one of the physicians he has named previously.  The 
veteran should be requested to complete and return such a 
form, so that action may be taken to assist him in obtaining 
all available medical records that may be relevant to his 
claim.  

On further review of the record, the Board notes that in a VA 
examination report dated in July 1996, the physician referred 
to having reviewed photocopied records from the University of 
Vermont, which he said dated back to 1986.  He stated that it 
appeared that the veteran first presented with complaints of 
dyspnea in the spring of 1986, and the physician referred to 
the report of a chest X-ray, also apparently dated in the 
spring of 1986.  The physician referred to values for 
exercise arterial blood gases drawn in August 1986 and 
pulmonary function tests dating back to August 1986.  The 
claims file does not include the records to which the 
physician referred, and the RO should attempt to obtain them.  

Finally, review of the record shows that on his VA Form 9 
received in September 1996 the veteran stated that the 
military had not produced his X-rays, presumably meaning 
chest X-rays, from the time his illness began in service, and 
in his VA Form 9 he asserted his X-rays from service would 
clarify everything.  In addition, in a letter dated in 
February 1999, the veteran stated that all his medical 
records had been submitted to VA except the original X-rays, 
which he said the military had failed to produce.  In 
conjunction with the veteran's appeal to the Court, the 
veteran's attorney, in Appellant's Reply to Appellee's 
Response to Court Order, dated in February 2001, referred to 
the veteran's February 1999 letter and said that the veteran 
had informed VA that it had failed to produce original X-rays 
of his lungs.  The attorney asserted that the veteran should 
be provided an explanation regarding VA's efforts to obtain 
those records.  In addition, in his September 2003 brief to 
the Board, the attorney stated that he incorporated his prior 
arguments.  

Review of the record shows that the RO obtained the veteran's 
service medical records in conjunction with his original 
claim filed in December 1991.  While those records include 
reports of chest X-rays done in January 1968 and April 1968, 
the X-ray films are not of record.  Further, there is no 
indication that any action was taken in response to the 
veteran's implied request that VA attempt to obtain the 
films.  In order to fully comply with VA's duty to assist the 
veteran, action should be taken to determine whether those 
films exist.  If they do exist, the RO should attempt to 
obtain them, and they should be evaluated by a radiologist in 
conjunction with the veteran's claim.  

Finally, it should be assured that the veteran is provided 
all notice and assistance mandated by the law and applicable 
judicial precedent, to include an explicit request to the 
veteran that he provide any evidence in his possession that 
pertains to the claim and which he has not submitted 
previously.  See 38 C.F.R. § 3.159(b)(1) (2003).  

Although the Board regrets the additional delay, it REMANDS 
the case for the following actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development action required by 
38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully compiled 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim and which he has 
not submitted previously.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

2.  The RO should contact the service 
department and attempt to obtain and 
associate with the claims file the films 
of chest X-rays of the veteran taken in 
January 1968 and April 1968.  At that 
time, the veteran was assigned to Company 
B, 1st Battalion, 7th Infantry.  The chest 
X-ray taken on January 8 or 9, 1968, was 
taken at the U.S. Army General Hospital, 
Aschaffenburg, Germany, APO 09757.  The 
film number was [redacted].  The chest X-ray 
taken on April 9, 1968, was taken at the 
U.S. Army Dispensary, Aschaffenburg, 
Germany, APO 09162.  The film was [redacted] 
[redacted].  All action to obtain the 
requested X-ray films should be 
documented fully in the claims file.  

3.  The RO should obtain and associate 
with the claims file VA treatment records 
for the veteran from the VAMC in White 
River Junction, Vermont, including 
outpatient records and any hospital 
summaries, dated from February 2002 to 
the present.  In addition, the RO should 
request that the VAMC provide copies of 
any non-VA medical records it may have 
for the veteran including, but not 
limited to, records of treatment or 
evaluation at the University of Vermont 
in 1986 with narrative reports, reports 
of chest X-rays, and reports concerning 
arterial blood gases and pulmonary 
function tests.  Thereafter, the RO 
should provide the veteran with copies of 
all VA medical records in the claims 
file, including all available VA 
treatment records dated from December 
1991 to the present, along with any 
private treatment records it obtains from 
the VAMC.  The RO should notify the 
veteran's attorney of its action in this 
regard.  

4.  Then, the RO should review the record 
and undertake further development, if 
warranted.  For example, if films of 
chest X-rays from January 1968 and/or 
April 1968 have been obtained, the RO 
should arrange for review of the film(s) 
by a VA radiologist.  If the radiologist 
finds indications of any lung 
abnormality, the RO should then make 
arrangements for review of the entire 
record by a pulmonary specialist who 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's pulmonary fibrosis had 
its onset in service or is causally 
related to any incident of service.  The 
complete claims file must be provided to 
the physician and that it was available 
for review should be noted in the 
physician's report.  

5.  Thereafter, the RO should review the 
record and readjudicate the claim of 
entitlement to service connection for 
pulmonary fibrosis.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
attorney should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


